Case 19-12558-ref   Doc 1   Filed 04/22/19 Entered 04/22/19 10:26:39   Desc Main
                             Document     Page 1 of 4
Case 19-12558-ref   Doc 1   Filed 04/22/19 Entered 04/22/19 10:26:39   Desc Main
                             Document     Page 2 of 4
Case 19-12558-ref   Doc 1   Filed 04/22/19 Entered 04/22/19 10:26:39   Desc Main
                             Document     Page 3 of 4
Case 19-12558-ref   Doc 1   Filed 04/22/19 Entered 04/22/19 10:26:39   Desc Main
                             Document     Page 4 of 4
